Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-18 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: the first organic compound has a function of emitting a thermally activated delayed fluorescence at room temperature, the guest material has a function of emitting fluorescence, a HOMO level of the first organic compound is higher than or equal to a HOMO level of the second organic compound, a LUMO level of the first organic compound is lower than or equal to a LUMO level of the second organic compound; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 10 including: the first organic compound has a function of emitting a thermally activated delayed fluorescence at room temperature, the guest material has a function of emitting fluorescence, an oxidation potential of the first organic compound is lower than or equal to an oxidation potential of the second organic compound, a reduction potential of the first organic compound is higher than or equal to a reduction of the second organic compound; in combination with other limitations. 
Re claims 2-9 and 11-18, they are allowable because of their dependence on claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892